311 S.W.3d 909 (2010)
Marjorie GOACHER, Appellant,
v.
HEARTLAND REGIONAL MEDICAL CENTER, Respondent.
No. WD 71163.
Missouri Court of Appeals, Western District.
June 15, 2010.
James P. Cannon, for Appellant.
Sean T. McGrevey, for Respondent.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Marjorie Goacher appeals from a judgment entered in favor of Heartland Regional Medical Center in a wrongful death action she filed following the death of her husband, William Goacher, at that hospital. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears. No jurisprudential purpose would be served by a formal written opinion; however, a memorandum explaining the reason for our decision has been provided to the parties.
Judgment affirmed. Rule 84.16(b).